Case 1:21-cv-01903-JMC Document 1. Filed 07/29/21 Page si 16

es

9 202
A
si CSE BENE
IN THE UNITED STATES DISTRICT C@URT
FOR THE DISTRICT OF MARYLAND DEPuTy

 

Terry &. Chapmaw

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

NisSan Corporh Ler

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for a Civil Case

Case No. JMG <2 [ -[GO>

(to be filled in by the Clerk's Office)

Jury Trial: HM Yes O No
(check one)
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 2 of 16

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name lerry Chapman

Street Address 1M hr A Ld, Che cey B/OSS47) U/AY
[

City and County AALT more 4

 

State and Zip Code 190. ZI2ZO2
Telephone Number 442-4 92,-f/060

E-mail Address Felha pmag 6) Jub « nn

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

Name Mi sSSaml bo rporA Hon

Job or Title 1s, DAKIG. Lt, Ly Fag 6

(if known)

Street Address Ove f Mayo UA Y

City and County FrAankKktim }

State and Zip Code TA, 3 TOT

Telephone Number 1 615 —- 7Z5- ZS x oO

E-mail Address DAKOTA, L189 0-€90 r& Nissan-USA.Com
(if known) Fay (615 - 48 Y-4297
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 | Page 3 of 16

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

(If there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
I.

Case 1:21-cv-01903-JMC Document 1. Filed 07/29/21 Page 4 of 16

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

CL] Federal question BL Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
‘i The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) “Jers Y K nid } APMANs a citizen of
the State of (name) /P¥ r YL Aald .

b. If the plaintiff is a corporation

The plaintiff, (name) , 1s Incorporated
under the laws of the State of (name) ;
and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

4
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 5 of 16

a The Defendant(s)

a.

If the defendant is an individual

The defendant, (name) , 18 a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

If the defendant is a corporation

The defendant, (name) A/S. sAal Molor Co, is
incorporated under the laws of the State of (name)
aS fh, VTA A, Fal, , and 1 has its principal place of
businéss in the State of (name) wo Ness e& . Oris
incorporated under the laws of (foreign nation)

JAPA AL , and has its principal place of
business in (name) Al Shi- Ku, Yo Ko

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

FLAN Ly Seok MAX: nya A Jiowed by AAW;

¢ - Ta

ploy: Mar’ than. (0k. tn. Moderate
Severe Conditions, The A BAe wot IA

FLATEN TH ‘the ‘Wer! ‘OM ofthe Car.
iil.

Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 6 of 16

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages ifneeded. JHE Plain Ly Ley belted Fa damaged

ava Rbef AorehT, due Dro. LA ferh id aud fond: lénd
2. La Gad) A Diplovimbsde

  

s «
god “
{Step sh SAA STS)

    

Aaneng CAgahon
e 7} > i LAG ACS TT

> “| fF JZ :
T13M) Ln lerrg ¥ Manta C77 i | AAL LI » f\
— p

in
\S
~
~
I
\
{\,
t}
»
,’
-

 

 

 
Case 1:21-cv-01903-JMC Document 1 Filed 07/29/21 Page 7 of 16

ZN FLAT Anvilo the Cab , Co ProveiX addtional
Horm onto The (aiatH{, Aedetal Shei by Allebhas)
pCbg oft the Front end Aide. umpeat ord
Thy Plawliff's Body andide, the Vell, <2
Cons! staf To Whel re AB War Asregn Le
Problel, Buf bY the Abs HoT kuploy ung &
LW Fleling Yhe. Abs waar. 0 Proadkonw. @
The Plaintiff! Tn yhoae steelers of Wied) .
+ The Plaivl ff CYT Ake. A fs pody , Nod,
Neck, Aheulder cy of Batk , with, Carved
Nets Attatht ¢ he MAb, Ap The. 5 Gal
Whses 48 Cond Gul witte whet was
Quckd aa Quclty dAbdutayur of. Pro del
A4feLy, tere Ake, ard Frent,f AL protudin

thal hid eT happen ive Hhesg Crasher !
Each Zine The Abs did WET Orploy .

(6a)
IV.

Case 1:21-cv-01903-JMC Document 1 Filed 07/29/21 Page 8 of 16

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or

why such compensation could not be measured. Re faim Uff Xb Aeek? rg
Haw aqad x1 tha, Mapemum Montlary Gyiocif

5 Zac AA Aufhkoe y /U
Prokiliens by He db Gags j hare Off flauly
Worse Zp, Mevilelly and Phy Sitlly. Plait ff
hthine Pumdive wr dfonryplarny damages forLisrens

He Cann are aytitam we Lo arel for elfen He
Thought Me wars Mord or Arosmi-g peghtly ad We

2 bwep daing is fardemic« j pone

Mca Creat Crna aM prior Craihts ad AB Alhet «

© Plainly 2 srprsrsing Rebp for Weep | thet

fe 2a s7ile in psd of for ha falar «

. Plainly 1s ive Nudd of Rebisp, Now, ar Kebif
“1b Sits ding Ph. CoVid Pendens ax Pre
Plain je WoT able Te messunce Monier
omouit Deeded § But Know +f He wr owibe
She Makionun by Law at pis Binw 1 FOO" Ayo
Sure-ly Aid) uv Ni» Resovery fer giaihie’ ‘
Plamntff btiive She Economy dawg hos
Be Orit. GAL- G24 ww an tntnrkyr Funk «

     
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 9 of 16

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 7-29 -__, 20 2./,
Signature of Plaintiff

Printed Name of Plaintiff R

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address
Telephone Number
Email Address

 

 

 

 
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 10 of 16

In The United States District Court for The District of Maryland

Terry Rene Chapman,
Plaintiff, *

Vv, * Civil Action No.

Nissan Corporation,

Defendants.

Dear Chief Judge,

|, Terry Chapman, The Plaintiff motion the Court to take Jurisdiction over a matter of Hurt and
Harm to me; due to my vehicle's Air Bags did not open in a moderate to severe accident as the
ABs are required to do under Federal Safety Guidelines. Code of Federal Regulations
Citations...with this rule, EPA is facilitating a more expedited removal of defective Air Bag

Inflators from vehicles...
* NPR, has Class A Misdemeanor(s) accordance with Federal Safety Regulations...

* For elements of what the AB was manufactured to do (FRCP). ‘It is not a mistake in several
incidents the AB did not deploy under normal or moderate or severe crashes within Plaintiff's
vehicle, here now known as, 95 Nissan 240sx VIN Jnlas44d3sw009345.

* Will the Air Bag Recall end...April 13, 2016: Regulators stated that there are 85 million
potentially defective...the National Traffic and Motor Vehicle Safety Act of 1966 Directed the
Secretary under (P.L.89.563) to address standards: Including Air Bags; death & injuries
(80stat. 718).

* In Brief:

In July, 2020, the Plaintiff found it very Life Threatening for the lack of help medically &
financially since a Hit & Run Driver put the Plaintiff's Car in a tailspin & ran him into an adjacent
wall on 195s at pole 50 in Baltimore, Md. Police Report # 20cs00122156. The Plaintiff
started to get some relief as the pandemic open to clinic & hospitals to where Plaintiff was able
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 11 of 16

to get Occupational Therapy in April of 2021. The Plaintiff then called Nissan Corp & case #
43602719 & 44012117 was created to document his concerns for the hurt & harm due to the
Air Bags not Deploying in that situation. Than Mrs. Dakota McGregor, Spec. Dispute
Resolution-Network Development, Nissan Motor Co. Ltd., stated in several emails, the issue of
the air bags not deploying into the cabin; in short, as the Representative of Nissan, we are not
able to help you. Then, attempts were made to contact the CEO of Nissan; but Plaintiff
received several Ser. Rep. Specialist that lead back to Parts & Services for air bags & VIN
statements in 1998 & 2014 about air bag issues; & NHTSA statements of Takata & Safety
Regulations. Another attempt was made to contact the CEO of Nissan & Mr. Makoto was
found as Director; & Kevin Cullum, President, dated 7-13-20; Nissan Motor Acceptance Corp;
address given was, Nissan Consumer Affairs, PO. Box 685003, Franklin, Tn. 37068- 5003;
800-Nissan-1 or 800-647-7261: the web site also, came upon the HQ as 615-725-1000, the same
as the Representatives of Mrs. McGregor, of the Ser. Rep. Spec. Then, | emailed
Nissanownerservices@Nissan-USA.Com and www.complaintsdepartment.com resulted in, a
customer care contact form.

* Inquiry into the making of the 240sx air bag protection system: Calls & emails to Nissan to
address the issue of air bag malfunction in an accident. This yield a request to the Defendant
to check the VIN for car history.

* The Defendant stated they made their decision in April. It stands as final.

* After several attempts to get Defendant to reply to the Initial request to check the VIN for
history, Plaintiff is filing this Suit to this Court to take Jurisdiction in this Matter of the air bags
under P.L.89-563 or any rules of the Vehicle Safety Regulations for normal or moderate to
severe crashes when the AB donot inflat or deploy into the vehicles interior; but not limited to
80stat.718 to reduce Hazard: NHTSA-US.Dept. of Transportation, SRS.

* The Restraint System -- AB & Related Electronic Control; Systems which are covered by the
Powertrain Warranty; & under Nissan's Statement for Nissan Quality - Sales, Service & Parts.

* When the ignition key is in the "on" or "start" position, the illuminated lights are on for
about 5 to 7 seconds, meaning the systems are operational ... but the AB still didn't Deploy: A
Defect, Manufacturing Defect - Diagnosis of senor unit ... within the VIN's history.

* In these situations the AB light was on but the system still didn't deploy in several accidents.

* In 1997, complaint of AB light would not go out & other similarities to the current air bags
under recall - not deploying or inflating in the Interior of the vehicle.

* Medical records show Plaintiff's conditions of his injuries reflective of the non deploying of

/0
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 12 of 16

the airbags. Heart issues when chest hit steering wheel each time AB did not do its job: if
under inflating the AB may not Deploy...(NADI Inflator) NHTSA.Gov/alerts -- also see Annex A,
(agent Renee of the hotline took the call). Under look-up tool -- recall associated with this
VIN: Manufacturers are required to notify owners by mail: Live Chat 6-23-21, it was stated,
there are zero unrepaired recalls associated with the VIN, but the AB still didnot Deploy:

Agent Question - are you experiencing any failures or a defect; Plaintiff Answered yes ... Hotline
# 1 888-327-4236 or file at <www.odi.nhtsa.dot.gov/vehicle complaint/> nothing else followed,
9:43am.: est. to track down product warranty: for help with product liability law; a design
flaw(s): fail to meet requirements or serve customer needs: as in the results of what it didnot
do, or a unstable product, service & or environment, as to the workmanship or repairs.

* In evaluating the situation: The VIN stated there were no unfixable issues, but on several
occasions the AB light would stay on and on other occasions the AB didnot Deploy: Leaving
Plaintiff worse off & with ongoing chronic issues of heath; due to the workmanship for not
deploying. Medical records indicate changes to the body that is still a part of the Plaintiff's
Records.

* The Plaintiff is seeking Damages for Product Failure.

* Personal Injuries or an open case for future evaluations for stability in this New Normal; in a
Pandemic State for Healthcare...

* It is in the scope of a contract or purchase agreement that the AB would work properly: &
that the defendant does have some liability in the faulty workmanship of the product: A
design or manufacturing defect(s); & to let owners of older vehicles know of the defects or
punitive to what is being sort in damages. | have been hurt due to the ABs not deploying or

inflating into the cabin.

* Ongoing medical records since these occasions reflect personal injuries for what is noted in
the attached records. Mental lapses & nightmares for lack of sleep due to recurring dreams &
sleepless nights ... In this pandemic not much help, clinic & hospitals are just starting to reopen;
left Plaintiff depress & without financial & medical help...as Covid is starting to spike again in
july 2021.

* Pain & Suffering - Anguish for injuries unattended to the left side of the Plaintiff's body; the
arms, neck, shoulder, head & back: The whip lash, the physical & mental shock & shakes; to
describe how Plaintiff feels when remembering the crash & hurt for what is now a way of life
that didnot exist prior; current achs & pains & soreness. These issues & expenses Plaintiff is
occurring are additions, due to the result of the ABs not working. Plaintiff seek monetary
damages for the maximum by law for the related violations.

If
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 13 of 16

To Conclude:

After requesting from the Nissan HQ in Tennessee, a supervisory team to review prior
information & to get the type of AB manufactured for this vehicle; & to help prevent another
from possibly getting hurt in what maybe a product liability issue; as stated after the Plaintiff
tracked down the vehicle, the vehicle was brought at auction. Plaintiff stated it maybe resold
for possible new life in dangerment; to find out if the current AB problem of NHTSA.Gov/alerts,
since 2016 or 2019, for Takata AB recalls is similar to this case.

* Plaintiff was requesting ways to settle out of court, even having Defendant to buy the
vehicle to check out these issues under their case # 43602719 & 44012117.

* I'm currently still without transportation to attend my medical appointments as health care
is starting to open back-up for pandemic relief...

* Other than what was reported on the VIN; the Defendant investigation is without the
vehicle; & questions around the unstableness of the AB. Under Safety Features -- VIN Report
stated, both Frontal & Side Impact; air bags are design to deploy in "Moderate to Severe

Crashes in this vehicle." Air Bags reduce the chance that an occupant's upper body or head will
strike the Vehicle's Interior during acrash. Features: Driver, Front Passenger ABs. No car
fax available - vehicle history; made in Japan or the U.S. HQwould not reveal ABtype. Crash
Test Rating - 7Zitems. NHTSA, US.DOT: SRS -- Information regarding Instruments,
Manufacturer Communications:

* Panel inspection after passenger air bag activation *tt, 7-14-98 - Components 141000 air
bags - communication - NTB98061,NHTSA - ID: 601717 - AB did not inflat into the cab.

* Components 141100 air bags, 1-26-14 - Date communicated SRS System*PE undated
2-21-14*PE - NHTSA - ID: 10025522 - communication ID: NTB-08-055-A

* Summary of Law for personal Injuries due to product liability for damages or punitive in
nature: A Design Flaw(s); fail to meet requirements or serve customer needs: as in the case
43602719 & 44012117, Nissan Corp review, Franklin, TN.

* Results of what it didn't do or; an unstable product, service & or environment problem with,
as to the workmanship or repairs: AB problem & liability for: Imperfection of not inflating to

release into the cabin.
* Yokohama, Kanagawa, Japan.

* Nissan USA Headquarters Corporate Office, www.nissanusa.com - 983 Nissan drive, Smyrna,

(Z
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 14 of 16

TN. 37167, 1800 647 7261.

* Nissan North America, Nissan Way, Franklin, TN. 37067, Attn: CEO of Nissan -- I'm trying to
request the type of AB manufactured for the 95 Nissan 240sx VIN Jn1as44d3sw009345 -- are
you able tohelp? 615 2001899, 615 7251000. In short i talked with two Ser. Rep.
Specialist, & was transferred to 866 504 7086, security Blvd. Nissan in Baltimore, Md., from
customers affairs 615 725 1000 to Antwerpen 410 298 4400 -- which Plaintiff received Parts
numbers from Mr. James, Sec. Blvd.; the inflator passenger side # k851e81f00: Driver side #
k851m75f10 module & air bag sensor: stated AB normally deploy in accidents, and that the
parts numbers are all that comes up in system.

* The web page site showed AB workable parts , but not limited to the ones Plaintiff was able
to locate: clock spring, AB switch, AB anti-theft bolts, wire assy., brackets, computer module
senor, harness, interior srs, air suspension kit, oe replacement, sys hanger.

* Collision Law authorize inspection, after an accident for liability hazards: Mandatory

Safety Components.

* No return msg from an advisory committee, studying & or evaluating, other than Mrs.
McGregor's call to Plaintiff on 7-2-21; stating that she is the highest officer or authority in this
matter & is returning Plaintiff's email from 6-29-21, that this matter is closed as of April, 2021;
& there is nothing she can do for Plaintiff: & that they don't police these issues in conversation
about retrieving vehicles to prevent possible another occurrence of the AB issue.

* As the highest office of Nissan Computer Control & Auditing the functions of its Controls &
Internal control or methods, could you not find out about any manufactured parts for any
vehicle Nissan made: In taking a closer look at the issue: how many ABs did not open-up in
moderate or severe crashes; for Implied Warranty that the AB should do what the manual said
it is design to do. __Is it criminal if Nissan know about these issues?

* The Plaintiff stated the VIN facts indicate vehicle equip with frontal & side impact safety
protection for near-frontal crashes. See La.Rev.Stat.Ann.sub sec 9:2800.53(6): Express
Warranty (LPLA) is design to inflat in moderate to severe crashes. Affirms that the AB System
will meet a Specified level of Performance the Plaintiff asked about prior to purchases as the
reason Plaintiff purchased cause it had these features as the VIN stated: 9:2800.58 the breech
represent the problem of not deploying, which makes it faulty under said conditions by the
Label - Nissan Quality & Parts. You can only buy Nissan Parts for that VIN from Nissan as
Plaintiff was told each time he took the vehicle in for service. The Restraint and Powertrain, SRS

- AB are all Original Nissan Parts.

* Plaintiff is Entitled to relief sufficient to factual matter, accepted as true & plausible on its

iS
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 15 of 16

face that the ABs didnot deploy into the cabin. Is it reasonable to say what the results would
had been if the ABs did its job verses not deploying.

* The goal of the firm/general business perspective is customer satisfaction: but the facts
remains, that the Plaintiff was Hurt each time the ABs didnot Deploy; even if there is away to
explain malfunctions: The Plaintiff was still Harmed. Injuries from the accident were
enhanced. Prima Facie; the ABs didnot deploy. As tothe impact required to deploy the AB,
Safety Standards stated Moderate to Severe. Mechanics and sales personnel have been
stating under normal conditions since the Smiles an hour bumpers were made, under Traffic
safety Rule since the 80s AB would Deploy @ 25 to 35 miles an hour & @ higher speed in more
severe crashes. Is it reasonable to say moderate to severe activated the ABs that didnot
Deploy or Inflat on these occations (ISO).

* AHigh End issue "Red Flag" Authorities, as if the Company may or may have known the Air
Bags Faults for years; and avoid(ed) Pitfalls. The Foreign Corrupt Practice Act ties those who
are in violation of the accountability of the Matter...if Domestic concerns to obey FCPA, acting
outside the country: & or ("RICO") The particulars in what is immoral, fraudulent or criminal
behavior.

* Nissan has obligations to the NHTSA for Hway & Vehicle Safety, workable parts gone bad or
malfunction; & to the injuried when fixable parts didnot do its job. Impact Points of 5 or
Higher was detailed in this case since 1995, date of Purchase. Since 1966 The Safety
Standards Board did more than Imply their assurance to the Public: as Nissan did more than
Imply its Quality for its Sales & Parts. Now, Personal Injury & Product Liability for damages or
punitive in nature & monetary to losses, is Plausible to the degree & hurt in the scope of these
issues surrounding Air Bags and Safety requirements to the injuried; & of Safety Standards.

* The Particulars were spelled out in the design to deploy & inflat in moderate to severe
crashes. NHTSA- US. Dept. of Transportation, SRS, Service Restraint System, or Supplemental
Restraint(s). The Product & Warranty (ABs) -- Either Expressed, Implied or as Labled: Nissan
Quality & Parts Implicit or Explicit will meet or exceed Safety Standards (ISO).

* Plaintiff claim court cost and maximum pay out for this type of claim or for each occurances
for Pain & suffering, Personal Injury, & Punitive Damages for each time the issues arose around
the AB lights, Gas Tunks & Air Bags not doing there job.

* Jury Request -- The issuesis: The Air Bags did not do what they were Design to do.
In Earnest,
) | Oapmar
(Ale) $3°7- 74/7

/4
Case 1:21-cv-01903-JMC Document1 Filed 07/29/21 Page 16 of 16

Terry R. Chapman, Pro Se
714 W.Cherry Blossom Way, Balt., Md. 21201

7-29-21.

[5
